Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: 

Regarding claims 1-6, 8, and 9, the prior art fails to anticipate or make obvious the claimed invention.  Specifically, the prior art fails to disclose a system for transdermal alcohol sensing, the system comprising: an alcohol sensor; a housing coupled to the alcohol sensor; a processing system coupled to an electronic display and operable to receive signals from the alcohol sensor, wherein at least a portion of the processing system is located remotely from the housing, wherein the processing system is operable to: determine a value of a blood alcohol content (BAC) metric based on the signals; and control the electronic display based on the value of the BAC metric; and in an event that the value of the BAC metric is above a predetermined threshold, triggering an increase in a sampling rate associated with the alcohol sensor; a fastener coupled to the housing and operable to position the alcohol sensor proximal to a skin surface of the user, in the context as claimed.

Regarding claims 10-18, and 20, the prior art fails to anticipate or make obvious the claimed invention.  Specifically, the prior art fails to disclose a system for transdermal alcohol sensing, the system comprising: Page 3 of 9Serial No.: 16/823,017 Attorney Docket No.: BACT-Po5-US4an alcohol sensor; a housing coupled to the alcohol sensor; a fastener coupled to the housing and operable to position the alcohol sensor proximal to a skin surface of the user wherein the fastener comprises a wrist watch strap configured to position the housing adjacent a wrist of the user; a first processing system coupled to the housing, wherein the first processing system is configured to communicate with a second processing system coupled to the fastener, the second processing system coupled to a second housing comprising an electronic display and operable to receive signals from the first processing system, wherein the second processing system is operable to: determine a value of a blood alcohol content (BAC) metric based on the signals; and control the electronic display based on the value of the BAC metric, in the context as claimed.

Regarding claim 21, the prior art fails to anticipate or make obvious the claimed invention. Specifically, the prior art fails to disclose a system for transdermal alcohol sensing, the system comprising: an alcohol sensor; a housing coupled to the alcohol sensor; a fastener coupled to the housing and operable to 

The closest prior art of Swette(US 5,944,661), Eppstein et al. (US 5,458,140), Ly et al. (US 2013/0123570), and Ofir et al. (US 2014/0062722) fail to anticipate or make obvious the claimed invention.  Specifically, the prior art fails to disclose each and every claimed limitation, alone, or in reasonable combination with other references, in the context as claimed.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KERRI L MCNALLY whose telephone number is (571)270-1840.  The examiner can normally be reached on Monday-Friday, 6:00 am - 2:30 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Brian Zimmerman can be reached on 571-272-3059.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, 






/KERRI L MCNALLY/Primary Examiner, Art Unit 2683